Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,382,260.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hari, U.S. pat. Appl. Pub. No. 2020/0073717.
	Per claim 1, Hari discloses a computer implemented method comprising:
a) receiving, by a device, cloud container information for a cloud container, wherein the cloud container information indicates resource utilization of first computing resources used to implement the cloud container, e.g., processing and memory usage (see par 0052, 0055); 
b) receiving, by the device, cloud instance information for one or more cloud instances executing within the cloud container, wherein the cloud instance information indicates resource utilization of second computing resources used to implement the one or more cloud instances (par 0051); 
c) determining, by the device and based on at least one of the cloud container information or the cloud instance information, that the cloud container is to be scaled (par 0058-0060); 
d) scaling, by the device and based on determining that the cloud container is to be scaled, the cloud container by one or more of: allocating additional computing resource to the cloud 
e) monitoring, by the device and after scaling the cloud container, the cloud container to determine whether additional scaling is to be performed, i.e., keep polling data at regular intervals (see par 0020).
	Per claim 2, Hari teaches that the cloud container information comprises information identifying processor and memory utilization of the cloud container (see par 0055).
	Per claim 3, Hari teaches determining that two or more cloud instances are similar to one another, i.e., cloud instance of the same type (par 0051), wherein determining the cloud container to be scaled is based on determining that two or more cloud instances are similar to one another, i.e., adding or removing cloud instance of the same type (par 0065).
	Per claim 4, Hari teaches determining that the cloud container to be scaled based on determining that the cloud instance is not being utilized or being underutilized (see par 0060).
Per claim 7, Hari teaches periodically polling cloud container information and performing scaling of the cloud container based on the polled cloud container information (see par 0020). 
	Claims 8-11 and 14-18 are similar in scope as that of claims 1-4 and 7.

	
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hari.
Per claim 5, Hari does not explicitly teach determining that the cloud container to be scaled based on determining that the group of similar cloud instances are inefficiently utilized the computing resources. Hari however teaches reducing a number of cloud instances based on determining that the cloud instances are being underutilized (see par 0060), wherein each cloud instance utilizes fixed amount of computing resources such that an underutilized cloud instance would result inefficient use of computing resources (par 0027). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such reduction of cloud instances of the same type or different types based on determining that the cloud instances are being underutilized or inefficiently use the computing resources (see par 0060).
Per claim 6, Hari also teaches creating a new cloud container (see par 0065), wherein scaling the cloud container comprises removing cloud instances from one container and adding 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such use of new container to adjustment the cloud instances because it would have enabled client application to run on different type of cloud instances which could reduce the cost of operation (see par 0062). 
	Claims 12-13 and 19-20 similar in scope as that of claims 5-6.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/10/21